Title: To George Washington from Major General Artemas Ward, 29 August 1775 [letter not found]
From: Ward, Artemas
To: Washington, George


	Letter not found: from Major General Artemas Ward, 29 Aug. 1775. On 30 Aug. Horatio Gates wrote on behalf of GW to Ward: “In answer to your Favor of Yesterday, I am commanded by His Excellency to say, that He is intirely of your Opinion, that three Hundred proper Men and Officers, should be Selected for the Batteau Service but is not certain, wheather Captain Davis is the person who ought to be consider’d as the Commandant of that Body.”
